Citation Nr: 0639695	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  02-03 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a higher rating for migraine headaches, 
currently rated as 50 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to July 
1978.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In June 2002, the veteran testified at a hearing before a 
Decision Review Officer (DRO) at the Columbia RO.  A 
transcript of the hearing is of record.

The veteran's appeal was previously before the Board in 
January 2005, at which time the Board remanded the case for 
further action by the originating agency.  The case has been 
returned to the Board for further appellate action.


REMAND

The veteran's April 2002 substantive appeal shows that he 
requested a hearing before the Board.  While the veteran was 
provided a June 2002 hearing at the Columbia RO before a DRO, 
at that time he stated he was still interested in appearing 
at a Board hearing depending on the DRO's decision.  In July 
2003 the veteran opted for a videoconference hearing before 
the Board.  Although the veteran was reportedly scheduled for 
a videoconference hearing in November 2004, the record 
contains no evidence that the veteran was notified of the 
time and place of this hearing.  In addition, the record does 
not reflect that the veteran has withdrawn his request for 
such a hearing.  

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

The AMC or the RO should schedule the 
veteran for a videoconference hearing in 
accordance with the docket number of his 
appeal.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


